April 16, 2010
 
SALE AND PURCHASE AGREEMENT
OF THE COMPANY DATA PRESSE
 
(QUADRATUR LOGO) [w78396w7839601.gif]





--------------------------------------------------------------------------------



 



BETWEEN
Mr Jacques Hamel, residing La Mayoufière – 42370 Renaison, France
Ms Martine Perron, residing La Mayoufière – 42370 Renaison, France
Miss Eugénie Hamel, residing La Mayoufière – 42370 Renaison, France, represented
by Mr Jacques Hamel, duly entitled by a power which a copy is set out in
Schedule 0 hereto,
Mr. Nicolas Hamel, residing 53 rue des Prairies – 75020 PARIS, France,
represented by Mr Jacques Hamel, duly entitled by a power which a copy is set
out in Schedule 0 hereto,
Ms Julie Noirard, residing 13 rue de l’Arsenal – 75004 PARIS, France,
represented by Ms Martine Perron, duly entitled by a power which a copy is set
out in Schedule 0 hereto,
Ms Clémentine Noirard, residing Meursault (21190), France, represented by Ms
Martine Perron, duly entitled by a power which a copy is set out in Schedule 0
hereto,
Mr. Eric Noirard, residing 269 rue Bernard Ouest QC H2V1T5, Montréal, CANADA,
represented by Ms Martine Perron, duly entitled by a power which a copy is set
out in Schedule 0 hereto,
Hereinafter referred to as the “Sellers”,
OF THE FIRST PART
AND
VOCUS HOLDINGS B.V., a private company with limited liability (“besloten
vennootschap”) organised under the laws of The Netherlands with its corporate
seat in Amsterdam, The Netherlands, and its place of business at Strawinskylaan
3105, 1077 ZX Amsterdam, The Netherlands (the “Purchaser”), represented by
Stephen Vintz and Equity Trust Co. N.V., acting in their capacity as managing
directors.
Hereinafter referred to as the “Purchaser”
OF THE SECOND PART

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. SALE AND PURCHASE
    5  
 
       
1.1 Sale and purchase of the Shares
    5  
1.2 Joint and several obligation of the Sellers
    5  
 
       
2. PRICE
    5  
 
       
2.1 Estimated Price
    6  
2.2 Purchase Price Adjustment.
    6  
2.3 Earn-Out
    8  
 
       
3. CONDITIONS PRECEDENT Intentionally deleted
    9  
 
       
4. CLOSING
    9  
 
       
4.1 Closing Date
    9  
4.2 Documents to be delivered to the Purchaser
    9  
4.3 Appointment of the President and Assistance of Pressetel
    10  
4.4 Refunding of the current accounts of Mr. Jacques Hamel and Ms. Martine
Perron
    11  
 
       
5. SELLERS’ OBLIGATIONS PENDING CLOSING Intentionally Deleted
    11  
 
       
6. REPRESENTATIONS AND WARRANTIES
    11  
 
       
6.1 The Guarantors’ representations and warranties
    11  
6.2 Guarantors’ liability
    23  
 
       
7. INDEMNIFICATION
    23  
 
       
7.1 Guarantors’ undertaking
    23  
7.2 Absence of Guarantors’ liability
    24  
7.3 Claim period
    24  
7.4 Intentionally Deleted
    24  
7.5 Third party claims
    24  
7.6 Damage relating to a change in timing
    25  
7.7 Payment
    25  
 
       
8. NON COMPETITION
    25  
 
       
8.1 Non-Competition, Non-Solicitation and Non-Disclosure
    25  
 
       
9. ASSIGNMENT
    28  
 
       
9.1 Personal contract
    28  
9.2 Death or incapacity
    28  
 
       
10. EXPENSES
    28  
 
       
11. CONFIDENTIALITY
    28  

2



--------------------------------------------------------------------------------



 



         
11.1 Confidentiality of the transaction
    28  
11.2 Announcements
    28  
11.3 Obligations of the parties
    28  
 
       
12. NOTICES
    28  
 
       
12.1 Provision of notice
    28  
12.2 Authority to accept notices
    29  
 
       
13. CHOICE OF LAW AND JURISDICTION
    29  
 
       
13.1 Choice of law
    29  
13.2 Jurisdiction
    29  
 
       
14. WAIVERS
    29  
 
       
15. HEADINGS
    29  
 
       
16. WHOLE AGREEMENT
    29  

TABLE OF SCHEDULES AND EXHIBITS

     
Schedule 0
  Powers
Schedule 1
  List of the documents mentioned in the online dataroom
Schedule 2
  Registration Fee Reimbursement Calculation, Allocation of Purchase Price
Schedule 3
  The contracts
Schedule 4
  The Company’s and Subsidiary’s status
Schedule 5
  K-bis excerpt
Schedule 6
  Holdings and mandates
Schedule 7
  The Financial Statements
Schedule 8
  The Shares
Schedule 9
  Tangible Assets
Schedule 10
  Leases
Schedule 11
  Intellectual Property
Schedule 12
  Security interests and pledges
Schedule 13
  Contracts
Schedule 14
  Personnel
Schedule 15
  Insurance
Schedule 16
  Litigation
Schedule 17
  Lists of the persons who have received powers

3



--------------------------------------------------------------------------------



 



     
Schedule 18
  Products, Services and Authorizations
Schedule 19
  Customers and Suppliers
Schedule 20
  Banking Facilities
Exhibit A
  Estimated Balance Sheet
Exhibit B
  Form of Sellers’ Release Agreement
Exhibit C
  Management Agreement between Pressetel and the Company
Exhibit D
  Form of Release Agreement from Former Shareholders of the Subsidiary
Exhibit E
  Riorges Lease Amendment

4



--------------------------------------------------------------------------------



 



WHEREAS :
DATA PRESSE (the “Company”) is a société par actions simplifiée with a capital
of EUR 200,000 whose registered office is at 137 rue du 8 mai 1945 – 42153
Riorges and which is registered under n°400 631 990 at the Commercial and
Companies Registry of Roanne.
The capital of the Company is EUR 200,000 divided into 8,000 shares of EUR 25
each (the “Shares”). The Sellers together hold all the Shares in the proportions
set out in Schedule 8 hereto.
The Company’s principal business is the creation, production, acquisition,
marketing of all software and databases for management and distribution of press
releases to the Medias (the “Business”).
The Company has acquired all of the shares (the “Subsidiary’s Shares”) of
Archipel Productions, S.A.R.L., a Moroccan company (the “ Subsidiary”),
incorporated under the corporate form of a société à responsabilité limitée with
a capital of MAD 250,000 whose registered office is at 7 rue Assilah,
Casablanca, Morocco and which is registered under n°175369 at the Companies
Registry of Casablanca.
The Sellers wish to sell and the Purchaser wishes to purchase all, but not less
than all, of the Shares.
For purposes hereof, each of the Sellers and the Purchaser have received a
CD-Rom which contains all the documents set out in the online dataroom. The list
of these documents is set out in Schedule 0. The Schedules to this Agreement
reference the numbers on this list.
NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:

1.   SALE AND PURCHASE   1.1   Sale and purchase of the Shares       The Sellers
hereby sell and the Purchaser hereby purchases all, but not less than all, of
the Shares in accordance with the terms and conditions of this Agreement
together with all rights now or hereafter attaching thereto.   1.2   Joint and
several obligation of the Sellers       Each obligation of the Sellers under
this Agreement is joint and several. With respect to the sale of each Seller’s
Shares, each Seller undertakes to sell the Shares owned by him, and to procure
the sale by the other Seller of those Shares owned by the other Seller, so that
at Closing the Purchaser will own and have good title to all 8,000 Shares,
including all voting rights thereto.   2.   PRICE       The purchase price (the
“Price”) for all of the Shares, shall be EUR SEVEN MILLION THREE HUNDRED
THOUSAND (7,300,000) i.e., EUR 912.5 per Share, subject to the

5



--------------------------------------------------------------------------------



 



    adjustments set forth in Articles 2.2 and 2.3. Such Price shall be paid by
the Purchaser to the Seller in the following manner:

2.1   Estimated Price       On the Closing Date as defined in Article 4.1 below,
the Purchaser shall pay a proportionate share of the Estimated Price to each
Seller by certified check or wire transfer in proportion to his respective
holding of Shares in the proportions set forth in Schedule 8 and each Seller
shall give to the Purchaser a receipt for that part of the Estimated Price
received by him For purposes of this Article 2.1, the “Estimated Price” shall be
EUR 7,161,701.   2.2   Purchase Price Adjustment.

  2.2.1   The Price shall be increased or decreased, on a euro-for-euro basis,
by the amount (if any) by which the total liabilities of the Company and the
Subsidiary on a consolidated basis as of the Closing Date is less than or
exceeds the Company’s and the Subsidiary’s (on a consolidated basis) current
assets as of the Closing Date (the “Working Capital Adjustment”). For purposes
of computing the working capital adjustment, the reasonable costs incurred by
Data Presse in (i) Data Presse’s acquisition of the shares of Archipel
Production (not to exceed EUR 66,810) and (ii) preparing the different financial
statements or estimated interim accounts at January 31, February 28, and
March 31, 2010 (not to exceed EUR 31,900) shall be excluded. The Sellers
acknowledge and agree that they shall reimburse the Purchaser for the portion of
the registration fee (which reimbursement shall not be an adjustment to the
Price) as set forth in Schedule 2, and the wire instructions contained in
Schedule 1 have reflected that reimbursement.     2.2.2   The Sellers delivered
to the Purchaser an estimated balance sheet of the Company as of March 31, 2010,
prepared in accordance with GAAP (the “Estimated Balance Sheet”), together with
supporting schedules, including lists of all trade payables, accrued expenses
and accounts receivable of the Company reflected in the Estimated Balance Sheet.
A copy of the Estimated Balance Sheet is attached hereto as Exhibit A. Pursuant
to the Estimated Balance Sheet the estimated Working Capital Adjustment to the
Price (the “Estimated Working Capital Adjustment”) is EUR 237,009.     2.2.3  
Within 75 days following the Closing, the Purchaser shall prepare, or cause to
be prepared, a balance sheet of the Company as of the Closing Date, prepared in
accordance with GAAP (the “Closing Date Balance Sheet”). Promptly thereafter,
the Purchaser shall prepare and deliver to the Sellers a certificate, verified
as to accuracy by an officer of the Purchaser (the “Closing Date Payment
Certificate”) (i) attaching a copy of the Closing Date Balance Sheet and
(ii) setting forth its determination of the Working Capital Adjustment, if any,
which shall be prepared in accordance with GAAP. If within 30 days after the
Closing Date Payment Certificate is delivered to the Sellers, the Sellers shall
not have given written notice to the Purchaser setting forth in reasonable
detail any objection to the Working Capital Adjustment, then such determination
of the Working Capital Adjustment shall be final and binding on the parties. If
the Sellers, within such 30 day period following delivery of the Closing Date
Payment Certificate, shall give written notice to

6



--------------------------------------------------------------------------------



 



      the Purchaser setting forth in reasonable detail any objection to such
determination of the Working Capital Adjustment, the Purchaser and the Sellers
shall endeavor to reach agreement within the ten business day period following
the receipt by the Purchaser of any notice of objection. If the parties are
unable to reach agreement within such ten business day period, then the matter
shall be submitted to the Independent Accountants for determination of the
Working Capital Adjustment, which determination shall be final and binding on
the Purchaser and Sellers. In connection with the resolution of any dispute
described herein, each party shall pay its own fees and expenses, including its
own legal, accounting and consulting fees and expenses. If the Working Capital
Adjustment (as determined by the Independent Accountants) does not exceed the
Working Capital Adjustment as set forth in the Closing Date Payment Certificate
by at least €100,000, then the cost and expense of the Independent Accountants
shall be paid by the Sellers, on a joint and several basis; in all other cases,
the cost and expense of the Independent Accountants shall be borne equally by
the Purchaser and the Sellers (in each case, jointly and severally).

  2.2.4   If the Working Capital Adjustment is greater than the Estimated
Working Capital Adjustment as set forth in the Estimated Closing Date Payment
Certificate, then the Sellers shall jointly and severally repay to the Purchaser
within ten (10) business days following receipt of the Closing Date Payment
Certificate or, if disputed, within ten business days following the earlier of
the date on which the parties resolve the dispute or the date of determination
of the Working Capital Adjustment by the Independent Accountants, the difference
between the Working Capital Adjustment and the Estimated Working Capital
Adjustment. If the Estimated Working Capital Adjustment is less than the Working
Capital Adjustment as determined herein, then the Purchaser shall pay to the
Sellers, on a pro rata basis in accordance with their respective Shares, within
ten (10) business days following receipt of the Closing Date Payment Certificate
or, if disputed, within ten business days following the earlier of the date on
which the parties resolve their dispute or the date of determination of the
Working Capital Adjustment by the Independent Accountants, the difference
between the Estimated Working Capital Adjustment and the Working Capital
Adjustment.     2.2.5   For all purposes of this Agreement, the term
“Independent Accountants” shall mean an independent accounting firm of national
or regional reputation which is selected by the Purchaser and the Sellers (or if
they cannot agree by decision of the President of the Commercial Court of Paris
given in summary proceedings (statuant en référé), upon request of either
party).     2.2.6   For all purposes of this Agreement, the term “GAAP” shall
mean the accounting principles generally accepted in France and defined in the
Nouveau Plan Comptable Français and drawn up in accordance with the standards of
the Ordre des Experts-Comptables Français and the Conseil National de la
Comptabilité.

7



--------------------------------------------------------------------------------



 



2.3   Earn-Out.       As additional consideration for the purchase of the
Shares, the Sellers shall be entitled to receive the amount of cash payable in
accordance with this Article 2.3.

  2.3.1   The Sellers shall be entitled to receive an amount equal to €175,000
(the “Transition Amount”) if Mr Jacques Hamel exercises his functions directly,
or through one of his Affiliates (including Pressetel) in the Company during a
period of one year from the Closing Date. In case of his or his Affiliate’s
dismissal without Cause (as defined herein), by the Purchaser, of its functions
during this time period, Sellers will be entitled to receive the Transition
Amount pro rata based on the portion of the year he was working with the
Company.     2.3.2   If the Company’s Turnover Growth is equal to or greater
than 10%, then Purchaser shall pay the Sellers an amount equal to €189,000 (the
“Turnover Amount”). Additionally, for each full percentage point that the
Company’s Turnover Growth exceeds 10%, the Turnover Amount shall be increased by
€21,000. If the Company’s Turnover Growth is less than 10%, no Turnover Amount
shall be paid; and in no event shall the Turnover Amount exceed €315,000.    
2.3.3   If the Company’s EBIT Margin equals or exceeds 18.6%, then Purchaser
shall pay the Sellers an amount equal to €210,000 (the “EBIT Amount,” and
together with the Transition Amount, if applicable, and the Turnover Amount, if
applicable, the “Earn-Out Amount”). If the Company’s EBIT Margin is less than
18.6%, no EBIT Amount shall be paid. For purposes hereof, all incremental costs
and expenses incurred by the Company on demand of the Purchaser that are
incurred solely in connection with the adaptation of the administrative
structure of the Company and the Subsidiary will be excluded from the
determination of the Company’s EBIT Margin (for example: incremental fees and
expenses associated solely with the implementation of the Vocus reporting
process, transformation of the financial statements into US GAAP, recruitment of
a financial controller or accountant and recruitment of a successor managing
director or gérance.     2.3.4   For purposes hereof, (i) “Turnover Growth”
means the percentage increase (rounded down to the nearest full percentage
point), if any, in the Turnover between the 12 month periods ended April 30,
2011 and April 30, 2010, (ii) “Turnover” means the Company’s turnover for the
applicable period, determined on a consolidated basis in accordance with GAAP,
but excluding any applicable capitalized software expenses, (iii) “EBIT Margin”
means the Company’s EBIT for the 12 month period ended April 30, 2011 divided by
the Company’s Turnover for the same period, (iv) “EBIT” means the Company’s Net
Income for such period, with the extraordinary result, the amount of the
employee profit sharing plan if applicable, all charges for interest expense and
income taxes for such period added back and (v) “Net Income” means the net
income (or loss) of the Company, determined on a consolidated basis and in
accordance with GAAP for the 12 month period ended April 30, 2011, exclusive of
any recoveries relating to the Presshall matter.     2.3.5   In no event shall
the Earn-Out Amount exceed €700,000 in the aggregate. The Earn-Out Amount, if
any, shall be paid to the Sellers, on a pro rata basis

8



--------------------------------------------------------------------------------



 



      in accordance with their respective Shares, within ten business days
following the date of the final determination of the Earn-Out Amount in
accordance with Article 2.3.7. The parties hereto agree that no interest shall
accrue on, or be due and payable with respect to, any Earn-Out Amount.

  2.3.6   Sellers acknowledge and agree that Purchaser shall make business
decisions that it believes are in the best interests of the Company, the
Purchaser and Purchaser’s overall business and financial affairs and that
Purchaser shall not be required to act in a manner that Purchaser does not
believe is in its or the Company’s best interests, in order to achieve or
maximize the Earn-Out Amount and Purchaser has given no assurance or
representation to Sellers that any Earn-Out Amount will be achieved.     2.3.7  
Within 75 days following April 30, 2011, the Purchaser shall prepare and deliver
to Sellers a copy of the unaudited financial statements of the Company for the
twelve month period ended April 30, 2011 along with a statement setting forth
the Purchaser’s calculation of the Earn-Out Amount, if any, and financial data
related to the Company’s EBIT and Turnover (the “Earn-Out Statement”). The
Purchaser shall deliver and furnish to Sellers any other supporting or
underlying documentation pertinent to the calculation of the Earn-Out Amount
included in the Earn-Out Statement as may be reasonably requested by the
Sellers. If within 30 days after the Earn-Out Statement is delivered to the
Sellers, the Sellers shall not have given written notice to the Purchaser
setting forth in reasonable detail any objection to the Earn-Out Amount, then
such determination of the Earn-Out Amount shall be final and binding on the
parties. If the Sellers, within such 30 day period following delivery of the
Earn-Out Statement, shall give written notice to the Purchaser setting forth in
reasonable detail any objection to such determination of the Earn-Out Amount,
the Purchaser and the Sellers shall endeavor to reach agreement within the ten
business day period following the receipt by the Purchaser of any notice of
objection. If the parties are unable to reach agreement within such ten business
day period, then the matter shall be submitted to the Independent Accountants
for determination of the Earn-Out Amount, which determination shall be final and
binding on the Purchaser and Sellers. In connection with the resolution of any
dispute described herein, each party shall pay its own fees and expenses,
including its own legal, accounting and consulting fees and expenses and except
at provided in Article 2.2.3, the cost and expense of the Independent
Accountants shall be borne equally by the Purchaser and the Sellers (in each
case, jointly and severally).

3.   CONDITIONS PRECEDENT INTENTIONALLY DELETED.   4.   CLOSING   4.1   Closing
Date       Closing shall take place on the date of this Agreement (hereinafter
called “the Closing Date”).   4.2   Documents to be delivered to the Purchaser

9



--------------------------------------------------------------------------------



 



    On the Closing Date, the following documents shall be delivered by the
Sellers to the Purchaser:

  4.2.1   duly executed share transfer forms (ordres de mouvement) in respect of
all of the Shares in favor of such person or persons as the Purchaser may
specify and duly completed and executed tax forms No. 2759 (acte de cession de
droits sociaux mon constaté par un écrit”)     4.2.2   a certified copy of the
decision of the shareholders of the Company approving the Purchaser and such
other persons or corporations as the Purchaser may specify as shareholders of
the Company;     4.2.3   the shareholder accounts of the Company together with
the Transfer Register in both cases up-to-date to record the transfers made
pursuant to the share transfer forms referred to in Article 4.2.1 hereof;    
4.2.4   the complete minute books of the president, the General Manager
(gérance) and shareholders’ meetings of the Company in all cases up to date
together with the attendance book in respect of president and general manager
meetings and the relevant attendance sheets and proxies in respect of
shareholders’ meetings;     4.2.5   a Release Agreement from each Seller in the
form of Exhibit B attached hereto, duly executed by such Seller;     4.2.6   a
Management Agreement between Pressetel and the Company in the form of Exhibit C
attached hereto, duly executed by M. Hamel on behalf of both Pressetel and the
Company;     4.2.7   the articles of association of the Subsidiary evidencing
that the Company is the record owner of all of the Subsidiary’s Shares;    
4.2.8   a Release Agreement from each former shareholder of the Subsidiary in
the form of Exhibit D attached hereto, duly executed by such former shareholder
and by Mr. Hamel on behalf of the Subsidiary;     4.2.9   the bank guaranty
referenced in Article 7; and     4.2.10   The Riorges Lease Amendment signed by
the landlord and tenant thereof, in the form of Exhibit E attached hereto.

4.3   Appointment of the President and Assistance of Pressetel       At the
Closing Date the Sellers shall ensure that such board and/or shareholders’
meetings of the Company are held as the Purchaser may request to effect the
appointment of such persons as the Purchaser may require as members of the
supervisory board of the Company and as President of the Company.      
Furthermore, the Sellers shall cause Pressetel to enter into a Management
Agreement with the Company on the Closing Date in the form attached hereto as
Exhibit C. The Management Agreement shall provide that the reasonable expenses
the President incurs may be reimbursed to it upon presentation of supporting
documents; that the one-

10



--------------------------------------------------------------------------------



 



    year period may continue by renewal by tacit agreement for a period of one
year whose mains terms, including compensation, are to be agreed upon between
the parties; and that Pressetel shall cause its representatives or employees,
including Mr. Jacques Hamel, to cooperate with all reasonable requests of
Purchaser with respect to Purchaser’s or its Affiliate’s securities law filings,
and in that regard Pressetel shall acknowledge and agree that during the one
year term it shall cause its officers and employees to give Purchaser access to
all financial information applicable to the Company and the Subsidiary, to be
available to answer questions regarding the Company and the Subsidiary and to
sign representation letters with respect to audited financial statements for the
Company and/or the Subsidiary, which audited statements will be prepared in
accordance with U.S. GAAP principles. The Management Agreement shall also
provide that unless Pressetel is terminated or dismissed as President for
“Cause”, which shall include only (i) the conviction of Pressetel or of any
officer, representative or employee of Pressetel of a crime, (ii) the failure of
any officer or employee of Pressetel to work full-time for the Business or
(iii) any breach of the Management Agreement (including the cooperation
provisions referenced herein) or Article 8 of this Agreement, it shall continue
to receive the remainder of the gross remuneration fee through the end of the
first year following the Closing Date (the “Termination Indemnity”). However,
all such payments will cease if either (a) Pressetel terminates or resigns from
its functions or duties under the Management Agreement, (b) Mr. Hamel ceases to
be Pressetel’s legal representative, (c) Mr. Jacques Hamel terminates his
employment or other relationship with Pressetel voluntarily, whether as a result
of death, disability, retirement or otherwise or (d) Pressetel is terminated for
“Cause” (as such term is defined in this Article 4.3). For the avoidance of
doubt, in light of its status of President of the Company Pressetel can be
dismissed at will (ad nutum), and in this respect, the only indemnification it
may be entitled to in case of dismissal is the Termination Indemnity due in case
of termination without “Cause”.

4.4   Refunding of the current accounts of Mr. Jacques Hamel and Ms. Martine
Perron       At the Closing Date the Company has refunded the shareholders’
currents accounts (in an amount not to exceed the amount booked as liabilities
of the Company on the Estimated Balance Sheet) held by Mr. Jacques Hamel and Ms
Martine Perron in the Company which amounts are EUR 73,197 in the aggregate.

5.   SELLERS’ OBLIGATIONS PENDING CLOSING INTENTIONALLY DELETED.   6.  
REPRESENTATIONS AND WARRANTIES   6.1   The Guarantors’ representations and
warranties       Jacques Hamel and Martine Perron (the “Guarantors”) make the
representations and give the warranties (the “Representations and Warranties”)
set forth below:

  6.1.1   Corporate existence and capitalization of the Company and the
Subsidiary     6.1.1.1   the Company DATA PRESSE is a duly organized société par
actions simplifiée, validly existing under the laws of France whose registered
office is at 137 rue du 8 mai 1945 – 42153 Riorges, registered with the
Commercial and Companies Registry of Roanne under number 400 631 990 and whose

11



--------------------------------------------------------------------------------



 



      registered capital is EUR 200,000 divided into 8,000 shares of EUR 25
each. The Company DATA PRESSE was previously a société à responsabilité limitée
and was validly transformed in accordance with applicable law from the corporate
form of a société par actions simplifiée on January 4, 2010;

  6.1.1.2   The Subsidiary ARCHIPEL PRODUCTION is a duly organized société à
responsabilité limitée validly existing under the laws of Morocco whose
registered office is at 7 rue Assilah, Casablanca, Morocco under number 175369
and whose registered capital is MAD 250,000 divided into 1000 shares of MAD 250
each. The share capital of the Subsidiary was validly increased from MAD 100,000
to MAD 250,000 as of April 2, 2010;     6.1.1.3   a certified true and
up-to-date copy of the Company’s statuts and of the Subsidiary’s statuts are
attached as Schedule 4 hereto; the minutes and other corporate records of the
Company and of the Subsidiary are accurate and up-to-date; the Company’s filings
with the Commercial and Companies Registry and the Subsidiary’s filings with the
Companies Registry are complete and up-to-date in all respects; the k-bis
excerpt (company good-standing sheet) from the Commercial and Companies Registry
of Roanne dated April 8, 2010 regarding the Company and the modèle 7 (company
good-standing sheet) from the Companies Registry of Casablanca dated
April 12,2010 regarding the Subsidiary and attached hereto as Schedule 5 is true
and accurate;     6.1.1.4   the Company is not in a state of insolvency or in
suspension of payments (cessation des paiements) and is not and has never been
subject to a court-ordered reorganization or court-ordered liquidation
proceedings or any other conciliation (règlement amiable) or collective
bankruptcy proceedings provided for by the titre 1er du Livre VI of the
commercial code. The Company is not in mandate ad hoc and has not requested a
grace period in application of Article 1244-1 of the French Civil Code;    
6.1.1.5   the Company (i) has the corporate power and authority and holds all
governmental and other authorizations and permits to own all of its properties
and other assets and to carry on its business as it is currently being
conducted, and (ii) is in compliance with all laws and regulations to which it
is subject. The Company is not in default with respect to any judgment or order
of any court, arbitral tribunal or government department or agency;     6.1.1.6
  the Company is not directly or indirectly a member of any partnership, joint
venture, economic interest group or any other organization or structure having
unlimited liability and does not have any branches, agencies or permanent
establishments outside of France;     6.1.1.7   except as set forth in
Schedule 6, the Company has not (i) held any shares in any corporation or other
entity, or subscribed for such shares or (ii) exercised any mandate as board
member or manager of any corporation or other entity or (iii) acted as de facto
manager of any corporation or other entity.     6.1.2   The Shares

12



--------------------------------------------------------------------------------



 



  6.1.2.1   The Shares represent all of the Company’s share capital and are
fully paid in and are freely transferable     6.1.2.2   there exists no
agreement or undertaking pursuant to which any person is or could become
entitled to request the issue of new shares by the Company. The Company has not
issued any securities which could give rise to a capital increase or the issue
of securities granting the right to any amount which the Company may distribute
or voting rights or which could result in any limitation of the rights attached
to the Shares;     6.1.2.3   each of the Sellers has full and valid title to
those of the Shares set out across from his name in Schedule hereto, free from
any lien, charge or encumbrance or any other third party rights, and at the
Closing Date such title shall be validly transferred to the Purchaser or to such
person or persons as the Purchaser may specify. All the authorizations which
must be obtained prior to the transfer of the Shares, in application of the
Company’s statuts and the law, have been or will, at the Closing Date, have been
obtained.     6.1.2.4   Sellers collectively own, beneficially and of record,
100% of the Shares. Each Seller’s ownership of the Shares is as set forth on
Schedule 8. No subscription, warrant, option, convertible security or other
right (contingent or otherwise) to purchase or acquire any Shares is authorized
or outstanding. The Company has no obligation (contingent or otherwise) to issue
any subscription, warrant, option, convertible security or other such right or
to issue or distribute to holders of any Shares any evidences of indebtedness or
assets of the Company. The Company has no obligation (contingent or otherwise)
to purchase, redeem or otherwise acquire any Shares or any interest therein or
to pay any distribution in respect thereof. There are no outstanding or
authorized share appreciation, phantom equity or similar rights with respect to
the Company. All of the issued and outstanding Shares were offered, issued and
sold by the Company in compliance with applicable laws.     6.1.3   Effects of
the Transfer of the Shares     6.1.3.1   To the best of the Guarantors’
knowledge, the transfer of the Shares to or in accordance with the Purchaser’s
instructions will not result in:

  (i)   any breach of any agreement or undertaking by the Company or the
Company’s organizational documents;     (ii)   the violation of any legal
requirements applicable to the Company or the Sellers;     (iii)   the violation
of, conflict with, breach of, default under (whether with or without notice or
the lapse of time or both), acceleration of the performance required by, or
right to terminate, any contract or permit binding upon or applicable to the
Company or the Sellers; or     (iv)   the creation of any lien on any of the
Shares or on any of the assets of the Company.

13



--------------------------------------------------------------------------------



 



      Except for the contracts listed in Schedule 3.     6.1.4   Financial
Statements of the Company and the Subsidiary     6.1.4.1   Copies of (i) the
balance sheet, profit and loss account, and appendices of the Company as at
September 30, 2009 (the “Company Balance Sheet Date”) certified by the statutory
auditor of the Company (the “Company Financial Statements”) and (ii) the balance
sheet, profit and loss account, and appendices of the Subsidiary as of December
31, 2009 (the “Subsidiary Balance Sheet Date”) certified by an officer of the
Subsidiary (the “Subsidiary Financial Statements”; and together with the Company
Financial Statements, the “Financial Statements”) are annexed as Schedule 7;    
6.1.4.2   the Financial Statements were prepared in accordance GAAP,
consistently applied;     6.1.4.3   the Financial Statements were prepared in
the form required by relevant law and show a true, accurate and fair view of the
financial situation, results and operations of the Company for the financial
period ended on the Company Balance Sheet Date and for the Subsidiary for the
financial period ended on the Subsidiary Balance Sheet Date;     6.1.4.4   at
the Company or Subsidiary Balance Sheet Date, as applicable, neither the Company
nor the Subsidiary had liabilities or obligations other than those set out, or
for which adequate provision has been made, in the Financial Statements;    
6.1.4.5   the depreciation and other provisions accounted for in the Financial
Statements are sufficient, have been determined in accordance with applicable
legislation and are conservative;     6.1.4.6   on the Closing Date there are no
liabilities of the Company or the Subsidiary of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which would
reasonably be expected to result in such a liability, other than (a) liabilities
provided for in the Financial Statements and (b) liabilities which have arisen
since the Company or Subsidiary Balance Sheet Date, as applicable, in the
ordinary course of business;     6.1.4.7   all the accounts, books and records
of the Company and the Subsidiary have been fully, properly and accurately kept
and completed. They give a true, complete and fair view of the financial,
contractual and business situation of the Company and the Subsidiary, as
applicable, fixed and current assets and liabilities (actual and contingent),
debtors, creditors and inventories and work in progress of the Company and the
Subsidiary, as applicable.     6.1.5   Payables and Receivables         The
estimated interim accounts at March 31, 2010 set out in Exhibit A contain (i)
all trade payables and accrued expenses of the Company incurred in the ordinary
course of business that are currently due and owing, and (ii) any other
liabilities incurred by the Company that are currently due and owing are

14



--------------------------------------------------------------------------------



 



      set out in Exhibit A. The trade and other receivables of the Company or
the Subsidiary as shown in the Financial Statements and any receivables which
have arisen since the applicable Balance Sheet Date are valid and have been
recovered, or are recoverable in full (subject, in the case of receivables shown
in the Financial Statements, to any provision for bad and/or doubtful debts
appearing therein).     6.1.6   Taxes     6.1.6.1   The provisions for taxes and
the provisions for social and parafiscal charges (including, but not limited to,
social security contributions, and contributions to complementary welfare and
pension schemes) which appear in the Financial Statements are sufficient for the
payment of all taxes, social and parafiscal charges due or accrued at the
Company or Subsidiary Balance Sheet Date, as applicable, (regardless of the date
of the event which is the origin of the taxes, social or parafiscal charges and
regardless of the date on which payment thereof is due). Each of the Company and
the Subsidiary has filed all national, departmental and local tax and social
declarations at the required time and has kept copies of the originals filed.
All State, departmental and local taxes, and duties (including, but not limited
to, corporation tax, value added tax, business tax, registration tax, land tax
and customs duties) and all social and parafiscal charges owed by the Company or
the Subsidiary or payable at the date hereof have been paid within the legal
time limits;     6.1.6.2   each of the Company and the Subsidiary has withheld
all tax and/or social or parafiscal charges to be withheld by it in respect of
wages, license fees, interest or any other sum payable by it.     6.1.7  
Ownership of Assets     6.1.7.1   Each of the Company and the Subsidiary has
full and unencumbered title to all of its assets including its on-going
business. All tangible assets (both real estate and otherwise) are properly
constructed and in good condition, subject only to normal wear and tear, and
have been consistently and properly maintained. None of such tangible assets is
out of order or has any apparent defect which prevents or could prevent its use
in the future in accordance with the purpose for which it was intended;    
6.1.7.2   to the best of the knowledge of the Guarantors, each of the Company
and the Subsidiary conducts its business and uses its assets in accordance with
all legal or regulatory requirements, particularly with regard to health and
safety.     6.1.7.3   Each of the Company and the Subsidiary owns, leases or
otherwise has the right to use, without charge, all tangible and intangible
assets necessary for the conduct of its business as presently conducted. The
Company’s tangible assets are reflected in Schedule 9A and the Subsidiary’s
tangible assets are reflected in Schedule 9B.     6.1.8   Leases     6.1.8.1  
Attached to Schedule 10 are true, correct and complete copies of all lease
agreements to which either the Company or the Subsidiary is a party whether

15



--------------------------------------------------------------------------------



 



      as lessor or lessee (the “Leases”), which Leases include an executed
amendment (for the Riorge property) in the form attached hereto as Exhibit D,
which the lessor and the lessee accept to reduces the term of such Lease to two
(2) years from the Closing Date (the “Riorges Lease Amendment”) and to grant the
lessee an option to extend the term of the lease for an additional two
(2) years.     6.1.8.2   each of the Leases of real or personal property to
which the Company or the Subsidiary is a party, either as lessor or lessee, is
valid and enforceable in accordance with its terms and no consent of any lessor
is required to maintain such Leases in full force and effect following the
transfer of the Shares as contemplated by this Agreement. Save as set out in
Schedule 10 none of the Leases contains any unusual provisions;     6.1.8.3   no
notice to terminate has been given to the Company in respect of any of the
Leases and to the best of the knowledge of the Guarantors the Company has not
been responsible for any act or omission which could justify the lessor in
terminating any such Lease.     6.1.9   Intellectual Property     6.1.9.1  
Schedule11 contains a list of the patents, trademarks, trade names, domain
names, websites, copyright, logos, designs, software and other intellectual
property rights (hereinafter called “the Rights”) used by either the Company or
the Subsidiary. The Rights are owned by the Company or the Subsidiary free from
any charge or encumbrance save as specified in said Schedule 12 or are used
pursuant to valid licenses from third parties of which details are given in said
Schedule11;     6.1.9.2   to the best of the Guarantors’ knowledge, neither the
Company nor the Subsidiary has infringed, and neither the Company nor the
Subsidiary does infringe upon, any right belonging to any third party relating
to any patent, trademark, trade name, copyright, logo, design or software or any
other intellectual property rights belonging to third parties;     6.1.9.3  
none of the directors or employees of the Company or the Subsidiary owns,
directly or indirectly, in whole or in part, any patent, trademark or other
intellectual or industrial property right to which the Company or the Subsidiary
has a license or which are necessary or desirable for its commercial activities
as currently conducted;     6.1.9.4   each of the Company and the Subsidiary has
the unfettered right to use its corporate name, to which it has full title and
enjoyment, without paying any royalty to a third party.     6.1.10   Contracts  
  6.1.10.1   Set forth in Schedule 13 hereto is a list of all the contracts,
commitments, agreements and guarantees or other undertakings to which the
Company or the Subsidiary is a party which (i) account for more than 10 per cent
of the turnover of the Company or the Subsidiary for the financial period ended
on

16



--------------------------------------------------------------------------------



 



      the Closing Date; or (ii) are for a period of more than 24 months; or
(iii) provide for capital expenditure or the disposal of capital assets for an
aggregate amount in excess of EUR 15,000; or (iv) contain any exclusivity
commitment by, or for the benefit of, the Company or the Subsidiary; or
(v) contain any commitment by any party not to compete with any other; or
(vi) are otherwise material to the management, development and marketing of the
Company or the Subsidiary (hereinafter called “Material Contracts”);    
6.1.10.2   to the best of the Guarantors’ knowledge, neither the Company nor the
Subsidiary (i) has entered into any Material Contract which gives rise to duties
or liabilities which are unusual in relation to the normal rules of proper
management of a commercial enterprise, and (ii) is in breach of any of its
obligations under any Material Contract;     6.1.10.3   to the best of the
knowledge of the Guarantors, all contracts, agreements or arrangements, whether
written or verbal, to which the Company or the Subsidiary is a party represent
valid and enforceable obligations. No such contract, agreement or arrangement
has been entered into in violation of applicable laws or regulations and the
Company, the Subsidiary and the other contracting parties have respected their
obligations thereunder. Such contracts, agreements or arrangements were entered
into in the ordinary course of business, are valid, and are not liable to be
declared null and void;     6.1.10.4   to the best of the Guarantors’ knowledge,
the transfer of the Shares on the Closing Date will not result in the
accelerated maturity of any loan or guarantee agreement or any other payment to
be made to any third party under any other contract or arrangement to which the
Company or the Subsidiary is a party, or require the consent of any third party
to the continuing effectiveness of any Material Contract;     6.1.10.5   to the
best of the Guarantors’ knowledge, the execution and performance of this
Agreement (i) do not and will not result in the termination of any Material
Contract or any other instrument or arrangement to which either the Company or
the Subsidiary is a party or by which any of them may be bound or affected,
(ii) do not and will not conflict with or result in any violation or breach by
the Company or the Subsidiary under any Material Contract or other instrument or
arrangement, and (iii) will not grant to any other contracting party the right
to terminate or modify any such Material Contract or other instrument or
arrangement;     6.1.10.6   neither the Guarantors, the Company or the
Subsidiary have received any notice whatever pursuant to which any of the 10
largest customers or suppliers or lenders of the Company or the Subsidiary has
disclosed its intention to cease or substantially reduce its commercial
relationship with the Company or the Subsidiary, as applicable, for any reason
whatsoever including, without limitation, as a result of the transfer of the
Shares to the Purchaser or the transfer of the Subsidiary Shares to the Company;
    6.1.10.7   neither the Company nor the Subsidiary is bound by any contract,
commitment or other arrangement directly or indirectly with any of the Sellers
or any legal entity controlled by any of them except for the Riorges lease.

17



--------------------------------------------------------------------------------



 



  6.1.11   Personnel     6.1.11.1   Set out in Schedule 14 are:

  (i)   a list of all the employees of the Company and the Subsidiary including
their duties, the nature of the contract (indefinite or fixed term), their age,
seniority and current annual remuneration (including any right to bonus,
benefits in kind, profit sharing and any departure or retirement indemnities)
and, for persons having an employment contract for a definite period, the date
of expiration of the contract;     (ii)   a list of all pension benefits offered
by the Company or the Subsidiary to any of its present or former employees or
corporate officers all of which benefits are, save as mentioned in Schedule 14,
fully funded;     (iii)   a list of temporary personnel, of outside
collaborators, of sales representatives (VRPs) and any other persons who do not
have the status of salaried employees but who regularly collaborate in the
operations of the Company or the Subsidiary;     (iv)   a list of the collective
bargaining and other collective agreements applicable to the personnel of the
Company and the Subsidiary (including any agreement relating to bonuses,
pensions, deferred remuneration, profit sharing or share option schemes); and  
  (v)   a copy of all of the welfare and healthcare benefit contracts.

  6.1.11.2   none of the employees or corporate officers of the Company or the
Subsidiary is entitled to any benefits that are unusual in the light of the
prevailing industry standards in the place of employment of such employee or
officer and no employee or director of the Company or the Subsidiary;    
6.1.11.3   to the best of the knowledge of the Guarantors none of the employees
of the Company or the Subsidiary has made it known that he intends to terminate
his employment agreement;     6.1.11.4   there have been no strikes, lock-outs,
sit-ins or other industrial action at any of the premises of the Company or the
Subsidiary during the 24 months prior to the date hereof and the Sellers have no
knowledge of any such industrial action being threatened or pending;    
6.1.11.5   the number of full-time equivalent employees of the Company and the
Subsidiary is, respectively, 49.45 and 16, and neither the Company nor the
Subsidiary has (and would not have if requested by any employee) any obligation
to establish or permit a Work Council, or to establish a profit-sharing plan for
the Company’s or the Subsidiary’s employees. To the best of the knowledge of the
Guarantors, the Company could establish a profit-sharing plan for the Company’s
or the Subsidiary’s employees, from this fiscal year, according to the
applicable legal dispositions;

18



--------------------------------------------------------------------------------



 



6.1.11.6   The Company and the Subsidiary comply with the legislative and
regulatory provisions applicable to representation of the employees,
particularly as concerns creation of a Workers Council, establishment of
programs for employee profit-sharing, or creation of a Hygiene and Safety
Committee. The Companies or their senior managers have not been the object of
any inquiry or proceedings relating to the offense of hindrance of, or any
proceedings resulting from a refusal to create or delay in, creating a Workers
Council, programs for employee profit-sharing, or establishment of a Hygiene and
Safety Committee. The Company and the Subsidiary have each filed all social
declarations before the competent authorities and at the required time with
respect to any person working or having worked for the Company or the
Subsidiary.   6.1.11.7   The Company and the Subsidiary have respected the terms
of the industry-wide conventions and collective bargaining agreements that are
legally applicable to it (and of all the employment contracts they have
concluded). They have complied with the provisions of all group insurance plans
and policies, and in particular the policies concerning health, disability,
death and legal retirement. None of the employees of the Company and the
Subsidiary benefit from conditions that are more favorable than those provided
by the collective bargaining agreement and by applicable law (droit commun). No
employee any longer holds any share subscription or purchase options issued by
any of the Company or the Subsidiary and more generally, any right of any kind
whatsoever that would enable him to purchase immediately or in the future any
            shares issued or to be issued by any of the Company and the
Subsidiary.   6.1.11.8   The Company and the Subsidiary are not subject to any
obligation of any nature whatsoever (because of the effect of law or otherwise)
to make payment to any person for past services or in connection with
termination of an employment contract that would not be duly covered by
provisions in the Financial Statements.   6.1.11.9   None of the employees or
officers of the Company or the Subsidiary benefits from provisions, in case of
termination or dismissal, that would make the Company or the Subsidiary subject
to payment of amounts (i) exceeding the ones provided for by law and any
applicable collective bargaining agreements, or (ii) due to a “Golden Parachute”
provision. None of the Company’s or Subsidiary’s employees, except Ms Martine
Perron, is entitled to a pension or other benefit at the time of his retirement
exceeding what is provided for by law and under the applicable collective
bargaining agreements.   6.1.11.10   There have been no disputes during the last
three complete years before the Closing Date between the Company or the
Subsidiary and any of their employees (past or present), or any labor disputes
with individuals which have led to a firm and final settlement agreement during
such three-year period except the disputes listed in Schedule 14.   6.1.12  
Insurance

19



--------------------------------------------------------------------------------



 



6.1.12.1   The business activities of the Company and the Subsidiary and all the
assets owned, leased or used by it are validly insured with reputable companies
and the terms of the policies are such as would be acceptable to a prudent
entrepreneur carrying on a similar business with similar assets. Brief details
of the policies (copies of which have been supplied to the Purchaser) are set
out in Schedule 15;   6.1.12.2   to the best of the Guarantors’ knowledge, each
of the Company and the Subsidiary have fulfilled all of its obligations pursuant
to the insurance policies, in particular with respect to the declarations of
risks and claims and the payment of premiums relating to such policies. As at
the date hereof neither the Company nor the Subsidiary has received or given any
notice of termination or non-renewal or received any notice from any of the
relevant insurance companies of their intention substantially to increase the
premiums due, or to raise the franchises or to reduce the cover provided.  
6.1.13   Environment   6.1.13.1   To the best of the Guarantors’ knowledge, the
business activities of each of the Company and the Subsidiary have always been
and are currently operated in compliance with the applicable laws and
regulations in force concerning the protection of the environment, and no
product manufactured, assembled or sold or any service supplied by the Company
or the Subsidiary is in violation of such laws and regulations;   6.1.13.2   to
the best of the Guarantors’ knowledge, each of the Company and the Subsidiary
have at all times obtained and complied with all authorizations, licenses and
other approvals required by the laws and regulations in force and has not
received any notification from any competent body to the effect that any such
authorization, license or approval has not been complied with or has been
withdrawn.   6.1.14   Litigation       Save for the cases listed in Schedule 16,
there is no current litigation, arbitration, claim, administrative proceeding,
administrative proceeding or investigation or any other current action or
proceeding whether as plaintiff or defendant in relation to the Company, the
Subsidiary or the Guarantors, and the Guarantors are unaware of any facts which
might give rise to any such action or proceeding.   6.1.15   Absence of Changes
  6.1.15.1   Since the Company Balance Sheet Date or the Subsidiary Balance
Sheet Date, as applicable, and pending the Closing Date there has not been and
will not be in relation to either the Company or the Subsidiary:

  (i)   any declaration or payment of any dividend or any other distribution of
profits or reserves, or the payment of any bonus or other amount to the
Guarantors or any other Company or Subsidiary employee or the granting of any
raise to any Company or Subsidiary employee except the distribution of dividends
decided on January 4, 2010 and the payments of the bonus of the employees of the
Company in December 2009 ;

20



--------------------------------------------------------------------------------



 



  (ii)   any purchase or sale of securities, or any issue by the Company of
shares or other securities, rights or options to purchase or subscribe shares in
the Company or which are capable of granting the right to acquire or subscribe
securities which represent a share in the capital of the Company;     (iii)  
the assumption of an obligation or liability other than current obligations or
liabilities incurred in the normal course of business;     (iv)   any guarantee
surety or letter of comfort in respect of the obligations of third parties;    
(v)   any lien, security interest, pledge, mortgage, easement, or other charge
granted over any tangible or intangible assets;     (vi)   any action or event
materially and adversely affecting the Company, the Subsidiary, the Business,
the Company’s assets, the Shares or the Subsidiary Shares;     (vii)   the
receipt of any license fees or other prepayment for a period of more than one
year;     (viii)   any transaction or capital expenditure (a) having a value in
excess of €20,000, that is outside the ordinary course of business of the
Company or the Subsidiary or (b) that is inconsistent with the Company’s or the
Subsidiary’s practices prior to the Balance Sheet Date, except the acquisition
of the Shares of the Subsidiary.

6.1.16   Lists

6.1.16.1   Set out in Schedule 17 are lists showing in relation to the Company
and the Subsidiary:

  (i)   the name and address of each person who has received general or special
powers.

6.1.17   Absence of Certain Business Practices       None of the Sellers, the
Company, the Subsidiary nor any other affiliate or agent of the Sellers, the
Company or the Subsidiary, or any other person acting on behalf of or associated
with the Company or the Subsidiary, acting alone or together, has (a) received,
directly or indirectly, any rebates, payments, commissions, promotional
allowances or any other economic benefits, regardless of their nature or type,
from any customer, supplier, employee or agent of any customer or supplier to
obtain favorable treatment in securing business from the Company or the
Subsidiary; or (b) directly or indirectly given or agreed to give any money,
gift or similar benefit to any customer, supplier, employee or agent of any
customer or supplier, any

21



--------------------------------------------------------------------------------



 



      official, employee or agent of any government (domestic or foreign), or
any political party or candidate for office (domestic or foreign), or other
person who was, is or may be in a position to help or hinder the business of the
Company or the Subsidiary (or assist the Company or the Subsidiary in connection
with any actual or proposed transaction).

6.1.18   Products, Services and Authorizations       Schedule 18 sets forth a
list of all of the products and services developed by the Company or the
Subsidiary, or otherwise sold or licensed by the Company or the Subsidiary. Each
such product or service has been designed, manufactured or serviced, and as of
the date hereof operates, in accordance with in all material respects (i) the
specifications set forth in the manuals for such product or service, and
(ii) the provisions of all legal requirements.

  (i)   None of the Company’s or the Subsidiary’s material products or services
(i) contain any bug, defect or error that affects the use, functionality or
performance of such product or service; or (ii) fails to materially comply with
any applicable warranty or other contractual commitment relating to the use,
functionality or performance of such product or service or any product, service
or system containing or used in conjunction with such product or service.    
(ii)   There are no claims existing or threatened under or pursuant to any
warranty, whether express or implied, on products or services sold by the
Company or the Subsidiary.

6.1.19   Customers and Suppliers       Except as set forth in Schedule 19, none
of the current customers of the Company or the Subsidiary that are a party to a
contract has indicated in writing to the Company or the Subsidiary from October
1st, 2009 until the closing date that it intends to terminate its contract to
receive services or products from the Company or the Subsidiary. No material
supplier or exclusive supplier of the Company or the Subsidiary that is a party
to a contract has indicated in writing to the Company or the Subsidiary within
the past year that it intends to terminate its contract with the Company or the
Subsidiary.

6.1.20   Banking Facilities       Schedule 20 identifies each bank, savings and
loan or similar financial institution in which the Company or the Subsidiary has
an account or safety deposit box and the numbers of the accounts or safety
deposit boxes maintained by the Company or the Subsidiary thereat and the names
of all persons authorized to draw on each such account or to have access to any
such safety deposit box facility, together with a description of the authority
(and conditions thereof, if any) or each such person with respect thereto.

6.1.21   Compliance With Law       Each of the Company and the Subsidiary are
and have been in compliance with all applicable laws, rules, regulations and
ordinances applicable to it; and

22



--------------------------------------------------------------------------------



 



      no notice of any failure to comply with any such applicable laws, rules,
regulations and ordinances have been received by the Company or the Subsidiary
for the two-year period prior to the Closing Date.     6.1.22   General

      All of the information contained in this Agreement, including the recitals
and the Schedules hereto, is complete and accurate in all material respects.    
6.1.23   Authority Relative to this Agreement     6.1.23.1   The execution and
performance of this Agreement by the Sellers do not and will not conflict with
or result in any violation or breach of, or any default under, any law or any
obligation of the Sellers or any of them or any other agreement to which any of
them is a party, nor is there any litigation current or pending involving any of
the Sellers which could prevent or hinder their execution and performance of
this Agreement.     6.1.23.2   the Sellers have full power, authority and right
to enter into this Agreement and to consummate the transactions contemplated
hereby.     6.1.24   Compliance with the Moroccan foreign exchange control
regulations.         The Sellers, the Company and the Subsidiary, and to the
knowledge of the Sellers, the former shareholders of the Subsidiary, are and
have been in compliance with any applicable Moroccan foreign exchange control
regulations.

6.2   Guarantors’ liability       The Guarantors and the Sellers recognize and
accept that the Purchaser has entered into this Agreement in reliance on the
Representations and Warranties.   7.   INDEMNIFICATION   7.1   Guarantors’
undertaking       The Guarantors jointly and severally undertake to indemnify
the Purchaser or the Company, as applicable, by way of reduction in the Price
or, and if the Purchaser in its absolute discretion so wishes, by making good
and holding harmless the Company and the Subsidiary for the full amount of any
damage, loss, liability or expense of any kind, including legal and court fees,
settlement amounts and loss of value (“Damage”) which results from:

  7.1.1   any failure of the Sellers to respect their obligations hereunder;    
7.1.2   any inaccuracy, error or omission in the Representations and Warranties
(and in each case without regard to any knowledge or materiality qualifiers);
and     7.1.3   any civil or criminal complaint or action with respect to
Presshall’s alleged ownership of all or any part of the Company’s or the
Subsidiary’s data base.

    Notwithstanding, anything in this Article 7.1 to the contrary, with respect
to matters that are indemnified solely under Article 7.1.3 hereof, the amount of
Damages for which

23



--------------------------------------------------------------------------------



 



    Guarantors are responsible shall be limited to twenty-five percent (25%) of
the total amount of such Damages.

7.2   Absence of Guarantors’ liability       The Guarantors shall not be liable
to the Purchaser pursuant to Article 7.1:

  7.2.1   in respect of any single items of Damage of a value of less than EUR
FIVE THOUSAND (5,000) and any such items of Damage shall not be taken into
account for the purpose of determining whether or not the threshold referred to
in Article 7.2.2 has been reached; or     7.2.2   unless the aggregate Damage
claimed in accordance with Article 7.3 (excluding that referred to in
Article 7.2.1) exceeds the sum of EUR SIXTY THOUSAND (60,000) and then only in
respect of such excess; or     7.2.3   for any amount in excess of twenty-five
percent (25%) of the sum of (i) the Price, after the adjustment required by
Article 2.2 and (ii) the Earn-Out Amount actually paid to the Sellers.

7.3   Claim period       Save for claims in respect of fiscal, parafiscal or
social security matters which may be made up to thirty (30) days after the
expiry of the relevant legal prescription period, or claims for fraud, for which
there is no time limit, any claim for indemnification pursuant to Article 7.1
must be made not later than two years following the Closing Date by notice in
writing to the Sellers in accordance with Article 12 hereof. Such notice shall
give brief details of the relevant facts and an estimate of the Damage.
Indemnification shall be due if notice of the relevant facts is given within the
relevant period even if the quantification of the Damage does not take place
until after the expiration of such period.   7.4   Intentionally Deleted   7.5  
Third party claims       In the event that any Damage results from a demand or
claim made by a third party the Purchaser shall notify the Guarantors within
thirty days of the Purchaser becoming aware of the same (or such longer period
as to which the Guarantors’ right to defend the claim is not materially
impaired) and the Guarantors, or their counsel, shall have access to all
relevant books and other documents of the Company concerning such a demand or
claim, and these shall be made available at the registered office of the Company
or any other place mutually agreed upon, subject to reasonable notice, and for a
reasonable period. The Guarantors shall have the right, at their own expense, to
join in the defense or the conclusion, by way of settlement or amicable
agreement of any such demand or claim. The Purchaser and the Company shall alone
have the power to settle, negotiate or otherwise conclude all matters concerning
such demands or claims provided that the Purchaser shall act and shall procure
that the Company shall act in a reasonable manner (in the light of the
commercial interests of the Company) without regard to the fact that they may be
able to claim an indemnity for Damage from the Guarantors.

24



--------------------------------------------------------------------------------



 



7.6   Damage relating to a change in timing       Any Damage claimed by the
Purchaser pursuant to Article 7.3 in respect of any tax liability which
constitutes a simple change in timing (e.g., deferring depreciation or a VAT
deduction) shall be limited to the financing cost to the Company resulting from
such change in timing.   7.7   Payment

  7.7.1   All payments due under this Article 7 shall be made within ten
business days from the date upon which notice of the Damage is given by the
Purchaser to the Guarantors under Article 7.3, or, if later, from the date on
which the Damage is quantified, provided, however, that no payment shall be due
in respect of any claim unless and until the Purchaser shall have given to the
Guarantors and/or their advisors full details of the claim, including all
supporting documentation, and shall have given to the Guarantors a reasonable
period to assess the same.     7.7.2   At Closing, Sellers shall present to
Purchaser a two-year bank guarantee, in form and substance reasonably
satisfactory to the Purchaser, in the initial amount of €700,000, which amount
may be drawn upon by Purchaser toward payment of any and all Damage claims due
hereunder. The amount of the bank guaranty shall be reduced to €233,633 on the
first anniversary of the Closing Date; but such reduction shall not apply with
respect to any claim for Damage presented to Guarantor on or before the first
anniversary of the Closing Date. If there is any claim that is not resolved at
the end of the two year period, the Purchaser can draw on the bank guaranty and
hold such funds in escrow.     7.7.3   Purchaser may, at its option, apply all
or any portion of the Earn Out Amounts, if any, due under Article 2.2 to offset
any Damage due under this Article 7.

8.   NON COMPETITION   8.1   Non-Competition, Non-Solicitation and
Non-Disclosure.

  8.1.1   In order to induce the Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, each of the Guarantors hereby
jointly and severally covenants and agrees as follows:     8.1.1.1   Such
Guarantor shall not for a period beginning on the date hereof and ending on the
third anniversary of the date hereof (the “Non-Competition Period”), directly,
indirectly, or in concert with any other Person (including those Persons in
actual competition with Vocus, Inc. or the Company on the Closing Date, such as
Business Wire, Cision AB, Critical Mention, Inc., dna13 Inc., Dow Jones &
Company, Durrants Ltd., Meltwater News, Moreover Technologies Ltd., PR Newswire
Association LLC, TEKgroup International, Inc., Thompson Reuters, any parent or
subsidiary thereof, or any other company or other business directly or
indirectly engaged in providing Conflicting Services: (A) acquire or have any
interest in, whether as a proprietor, partner, co-venturer, financier, or
investor, any Person that directly or through a controlled Affiliate, offers,
solicits, provides, or engages in

25



--------------------------------------------------------------------------------



 



      Conflicting Services; or (B) be employed by or serve as director, officer,
agent, representative, or consultant to any Person that directly or through a
controlled Affiliate, offers, solicits, provides, or engages in Conflicting
Services. Such Guarantor agrees that the market for the Purchaser’s products and
services is the European Union and Switzerland, so that this Section 8.1 applies
to their activities in the European Union and Switzerland.

  8.1.1.2   Such Guarantor shall not, during the Non-Competition Period,
directly, indirectly, or in concert with any other Person (including those
Persons in actual competition with Vocus, Inc. or the Company on the Closing
Date, such as Business Wire, Cision AB, Critical Mention, Inc., dna13 Inc., Dow
Jones & Company, Durrants Ltd., Meltwater News, Moreover Technologies Ltd., PR
Newswire Association LLC, TEKgroup International, Inc., Thompson Reuters, any
parent or subsidiary thereof, or any other company or other business directly or
indirectly engaged in providing Conflicting Services), whether as a proprietor,
partner, co-venturer, financier, investor, director, officer, employer,
employee, agent, representative, consultant or otherwise request, induce, or
attempt to induce any Customer to terminate its relationship with the Company or
any of its Affiliates (including the Purchaser).     8.1.1.3   Such Guarantor
shall not, during the Non-Competition Period, directly, indirectly, or in
concert with any other Person (including those Persons in actual competition
with Vocus, Inc. or the Company on the Closing Date, such as Business Wire,
Cision AB, Critical Mention, Inc., dna13 Inc., Dow Jones & Company, Durrants
Ltd., Meltwater News, Moreover Technologies Ltd., PR Newswire Association LLC,
TEKgroup International, Inc., Thompson Reuters, any parent or subsidiary
thereof, or any other company or other business directly or indirectly engaged
in providing Conflicting Services), whether as a proprietor, partner,
co-venturer, financier, investor, director, officer, employer, employee, agent,
representative, consultant or otherwise offer employment to or solicit (directly
or indirectly, individually or in connection with any new employer or other
business partner) any individual who is an employee of the Company at Closing;
provided, however, the foregoing restrictions shall not apply to any employee
who (i) has been terminated after the Closing or (ii) responds to a general
solicitation through the media.     8.1.1.4   Such Guarantor shall not, during
the Non-Competition Period, directly or indirectly disparage the Purchaser,
Vocus, Inc., the Company, the Subsidiary or any of their Affiliates, or any of
their respective products or service, or any of their respective officers,
directors, employees, shareholders or members.     8.1.2   Nothing contained in
Section 8.1.1 above shall be deemed to prevent such Guarantor from acquiring
through market purchases and owning, solely as an investment, less than two
percent (2%) in the aggregate of any publicly-traded equity securities.    
8.1.3   Such Guarantor acknowledges and agrees that the covenants provided for
in Section 8.1.1 are reasonable and necessary in terms of time, area and line of
business to protect the Purchaser’s, Vocus, Inc.’s, the Company’s, the
Subsidiary’s or their Affiliates’ trade secrets. Such Guarantor further
acknowledges and agrees that such covenants are reasonable and necessary

26



--------------------------------------------------------------------------------



 



    in terms of time, area and line of business to protect the legitimate
business interests of the Purchaser and its Affiliates, which include its
interests in protecting the Purchaser’s, Vocus, Inc.’s, the Company’s, the
Subsidiary’s or their Affiliates’ (i) valuable confidential business
information, (ii) substantial relationships with customers throughout the world,
and (iii) customer goodwill associated with the ongoing business of the
Purchaser, the Company, the Subsidiary or their Affiliates. Such Guarantor
expressly authorizes the enforcement of the covenants provided for in
Section 8.1.1 by (A) the Purchaser, Vocus, Inc., the Company, the Subsidiary or
their Affiliates, (B) the Purchaser’s permitted assigns, and (C) any successors
to the Purchaser, Vocus, Inc., the Company, the Subsidiary or their Affiliates
or the Purchaser’s, the Company, the Subsidiary or their Affiliates business.
The Parties agree that they have attempted to restrict such Guarantor’s
activities to a reasonable degree appropriate to protect the interests of the
Purchaser, Vocus, Inc., and the Company although they agree that others may
disagree about this determination. Therefore, the Parties agree that a court or
other trier of fact may modify and enforce these restrictions to the minimum
extent deemed necessary to be found reasonable. If a court declines to modify
and enforce this Agreement as provided above, the Parties agree that this
Agreement will be automatically modified to provide the Purchaser with the
maximum protection of its business interests allowed by law and the Guarantors
agree to be bound by such Agreement as modified; but in no event shall the
Purchaser be entitled to greater rights than it has under this Agreement.  
8.1.4   For purposes of this Agreement, “Conflicting Services” means any
product, service or process which competes with a product, service or process
performed, offered or owned by the Company or Vocus, Inc. as of the date hereof,
including news clipping, customized online newsrooms, media relationship
management, news and press release distribution services, news monitoring and
analytics.   8.1.5   Following the date hereof and for a one-year period
thereafter, Mr. Jacques Hamel shall, in order to guarantee the compliance with
the U.S. regulations applicable to Vocus, Inc, execute and deliver such
documents, and take such other actions, as shall be reasonably requested by the
Company or Vocus, Inc., which actions will include requesting the Company’s
independent auditors and other agents of the Company for the period on or prior
to April 16, 2010 to cooperate with Vocus Inc. in connection with any audit,
investigation, dispute or litigation, tax return or any other reasonable
business purpose relating to the Company. Without limiting the generality of the
foregoing, Mr. Hamel shall provide such cooperation as the Company or Vocus,
Inc. may reasonably request from time to time in connection with any financial
statements of the Company, Vocus, Inc. or any Affiliate thereof for any period
on or prior to the date hereof required to be filed with the U.S. Securities and
Exchange Commission, including, without limitation, by executing and delivering
such management representation letters as may be required by the Company’s or
Vocus, Inc.’s auditors. As appropriate, Mr. Hamel will cause Pressetel to comply
with the requirements of this Article 8.1.5.

27



--------------------------------------------------------------------------------



 



9.   ASSIGNMENT   9.1   Personal contract       This Agreement is personal to
the parties and cannot be assigned by any of them save that the Purchaser may
assign its rights hereunder to an Affiliate, and for all purposes of this
Agreement the term “Affiliate” shall mean any company which, directly or
indirectly, controls or is controlled by or is under the same control as the
Purchaser and the term “control” shall mean the ability to exercise or to
procure the exercise, directly or indirectly, of at least fifty per cent (50%)
of the voting shares of a company.   9.2   Death or incapacity       In the
event of the death or permanent mental incapacity of one or more of the Sellers
this Agreement shall be binding on his heirs and successors.   10.   EXPENSES  
    Each of the parties shall bear all the costs and expenses incurred by it in
connection with this Agreement and its execution including, but not limited to,
the fees and disbursements of any counsel, independent accountant or any other
person whose services may have been used by said party in relation hereto. The
cost incurred for the preparation of the different financial statements or
estimated interim accounts at January 31, February 28, and March 31, 2010 shall
be beared by Data Presse.   11.   CONFIDENTIALITY   11.1   Confidentiality of
the transaction       The Sellers and the Purchaser undertake to hold in
confidence and not to disclose to third parties (except to their professional
advisors and, in the case of the Purchaser, to any of its associated companies
as defined in Article 9.1) without the prior written consent of the other the
terms and conditions of the transaction contemplated hereby.   11.2  
Announcements       All announcements by or on behalf of the parties hereto
relating to the transaction contemplated hereby shall be in terms agreed by the
parties save that the Purchaser shall be entitled to make such announcement as
it thinks fit to comply with the regulations of any Stock Exchange on which the
Purchaser or any associated company of the Purchaser may be quoted, or as may be
required by any law applicable to Purchaser.   11.3   Obligations of the parties
      If for any reason the transaction contemplated hereby is not completed,
the obligations of the parties pursuant to this Article 11 will remain in force
for a period of three years from the date hereof.   12.   NOTICES   12.1  
Provision of notice

28



--------------------------------------------------------------------------------



 



    Any notice required to be given hereunder shall be validly given if sent by
registered letter (with return receipt requested) or by fax, confirmed by such
registered letter, or by hand delivery against written acknowledgement of
receipt to the addresses of the parties.       Notices shall be effective as or
the date of receipt   12.2   Authority to accept notices       The Sellers
irrevocably confer on Mr. Jacques Hamel, who accepts, the authority to accept
notices on behalf of all of them and notice given to Mr. Jacques Hamel shall be
deemed to be notice to all of them.   13.   CHOICE OF LAW AND JURISDICTION  
13.1   Choice of law       This Agreement shall be governed by and construed in
accordance with French law.   13.2   Jurisdiction       Any dispute arising in
relation to this Agreement, its interpretation or execution shall be submitted
to the Commercial Court of Paris (France).   14.   WAIVERS       The failure by
any party hereto promptly to avail itself in whole or in part of any right,
power or privilege to which such party is entitled pursuant to the terms of this
Agreement shall not constitute a waiver of such right, power or privilege which
may be exercised at any time. To be valid, waiver by any party hereto of any
such right, power or privilege must be in writing and notified to the other
parties as provided herein.   15.   HEADINGS       The descriptive words or
phrases at the head of the Articles are inserted only as a convenience and for
reference purposes and are not intended to in any way define, limit or describe
the scope or intent of the Articles which they precede.   16.   WHOLE AGREEMENT
      This Agreement constitutes the entirety of the agreement between the
parties with regard to the subject matter hereof and supersedes any previous
agreement or agreements whether verbal or written with regard thereto.

29



--------------------------------------------------------------------------------



 



PURCHASER:
For and on behalf of
Vocus Holdings B.V.

             
By:
  /s/ Stephen Vintz   By:   Equity Trust Co. N.V.
 
           
Title:
  Managing Director A       /s/ M.F. Fratila
Date:
  April 16, 2010       /s/ W.H. Kamphuijs
 
           
 
      Title:   Managing Director B
 
      Date:   April 16, 2010

     
SELLERS:
     
/s/ Jacques Hamel
  /s/ Julie Noirard
 
   
Mr. Jacques Hamel
  Ms. Julie Noirard
Date: April 16, 2010
  Date: April 16, 2010
 
   
/s/ Martine Perron
  /s/ Clémentine Noirard
 
   
Ms. Martine Perron
  Ms. Clémentine Noirard
Date: April 16, 2010
  Date: April 16, 2010
 
   
/s/ Eugénie Hamel
  /s/ Eric Noirard
 
   
Miss Eugénie Hamel
  Mr. Eric Noirard
Date: April 16, 2010
  Date: April 16, 2010
 
   
/s/ Nicolas Hamel
   
 
   
Mr. Nicolas Hamel
   
Date: April 16, 2010
   

 